United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 17-1837
Issued: September 18, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On August 29, 2017 appellant, through counsel, filed a timely appeal from an August 4,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). The appeal was
docketed as No. 17-1837.
OWCP had denied appellant’s claim by decision dated May 2, 2017. It found that the
evidence of record was insufficient to establish that the diagnosed medical condition was causally
related to the accepted work event(s). OWCP advised appellant that medical treatment was not
authorized and prior authorization, if any, had been terminated.
On May 25, 2017 appellant requested reconsideration of her claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

On August 4, 2017 OWCP vacated the May 2, 2017 decision. It noted that appellant had
provided sufficient evidence to warrant modification of the May 2, 2017 decision and indicated
that the decision was now vacated. OWCP further determined that the evidence of record was
sufficient to vacate the decision dated May 2, 2017, but she had not provided evidence which
contained a comprehensive statement of causal relationship which explained how her work duties
caused or aggravated a medical condition.
On August 29, 2017 appellant, through counsel, filed an appeal to the Board from the
August 4, 2017 OWCP decision. The Board is unable to render a determination as to the status of
the denial of appellant’s claim. Under section 8103(a) of FECA, OWCP is required by statute and
regulations to make findings of fact in making a determination regarding entitlement to
compensation benefits.2 OWCP’s procedures further specify that a final decision of OWCP must
include findings of fact and provide clear reasoning which allows the claimant to understand the
precise defect of the claim and the kind of evidence which would tend to overcome it.3 These
requirements are supported by Board precedent.4
In this case, the Board finds that OWCP failed to follow these procedures and the Board is
unable to determine the status of appellant’s claim. Accordingly, the Board finds that the case is
not in posture for a decision and must be remanded for issuance of an appropriate decision.
The Board will set aside OWCP’s August 4, 2017 decision and remand the case for a
de novo decision.

2

5 U.S.C. § 8124(a) provides: OWCP shall determine and make a finding of facts and make an award for or against
payment of compensation. 20 C.F.R. § 10.126 provides in pertinent part that the final decision of OWCP shall contain
findings of fact and a statement of reasons.
3

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (February 2013).

4

See T.K., Docket No. 09-1729 (issued May 10, 2010); James D. Boller, Jr., 12 ECAB 45, 46 (1960).

2

ORDER
IT IS HEREBY ORDERED THAT the August 4, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and remanded to OWCP for action consistent with
the terms of this order.
Issued: September 18, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

